Sewell, J.:
We are of the opinion that no express authority from the defendant to assent to the findings or judgment was necessary.
It has long been settled that the authority of an attorney extends to the management of the cause in all the exigencies which arise during its progress, and that, in the absence of frauds his authority cannot be questioned by his client because of the want of specific authority to do the act done or consented to. (Denton v. Noyes, 6 Johns. 296; Gaillard v. Smart, 6 Cow. 385; Palen v. Starr, 1 Hun, 422; Cox v. N. Y. C. & H. R. R. R. Co., 63 N. Y. 419.)
' We are also of the opinion that there is no force in the contention that a claim of the defendant for rails alleged to have been wrongfully delivered to the Otselic Valley Railroad Company was released or compromised by the arrangement' or agreement of the attorneys. It is not alleged in the answer that the rails in question were wrongfully delivered to the plaintiff’s company or because of a mutual mistake. Ho fact is stated in the moving papers from which the inference arises that the defendant had" a right to retake the rails or recover possession of them. So far as appears, the defendant simply had,a claim-for the value of the rails delivered, and we can see nothing upon which to found the contention that it is barred, released or invalidated by the judgment obtained by the plaintiff, or by any act done or consented to by the defendant’s attorneys..'. It follows that the order appealed from should be reversed, with ten dollars costs and disbursements, and the- motion to vacate the judgment denied, with ten dollars costs. ‘
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.